 COMBINED PAPER MILLSCombined PaperMills,Inc.andUnitedPaperMakers and Paper Workers, AFL-CIO, and itsLocal,United Paper Makers and Paper WorkersCombinedLocksLocal264,AFL-CIO andInternationalBrotherhood of Pulp,Sulphite andPaperMillWorkers,AFL-CIO,and its Local,InternationalBrotherhood of Pulp,Sulphite andPaper Mill Workers Combined Locks Local 144,AFL-CIO. Case 30-CA-668February 13, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND BROWNOn July 9, 1968, Trial Examiner Frederick U.Reel issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent, the Charging Parties,and the General Counsel filed exceptions to theTrialExaminer'sDecision and briefs in supportthereof.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing andy finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Combined PaperMills, Inc., Combined Locks, Wisconsin, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U. REEL, Trial Examiner: This case, heardatAppleton,Wisconsin, on May 8, 1968, pursuant to acharge filed the preceding October 10, and a complaintissuedMarch 28, presents the novel question whether483Respondent, herein called the Company, engaged inunilateral action violative of Section 8(a)(5) and (1) of theNationalLabor Relations Act, as amended, when itagreed with the representative of one unit of its employeesto a change in an insurance arrangement, and therebyraised the insurance premium for another unit withoutbargaining with the latter's representative.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed bycounsel for each of the parties, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY AND THE LABORORGANIZATIONS INVOLVEDThe Company, a Delaware corporation engaged atCombined Locks, Wisconsin, in the production of paperproducts, annually ships over $50,000 worth of products topoints outside the State, and is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act. The Company wholly owns anothercorporation which 'operates a paper producing plant inPennsylvania.The latter plant is known as the "BareMill"; the Wisconsin plant is called the "Locks Mill."The employees at the Bare Mill are represented byUnited Papermakers and Paperworkers, AFL-CIO, andby its Local No. 422. At the Locks Mill the employeesare represented by the same International and its Local264,and by the International Brotherhood of Pulp,Sulphite and Paper Mill Workers, AFL-CIO, and itsLocal 144' The two Internationals and the three localsjust referred to are labor organizations within the meaningof Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICEA. Background - the Insurance Plans at the TwoPlantsAs noted above, the two plants comprise separatebargaining units, and they have been operating underdifferent collective-bargainingcontracts. Such a contractat theBareMill was in effect from August 1, 1965, toJuly 31, 1967. After about 2 months of negotiations atthat plant a new contract was agreed to on July 28, 1967,and ratified July 30, 1967, to be effective from August 1,1967,toJuly31,1968.Meanwhile, the collectiveagreementat the Locks Mill which had become effectiveAugust 1, 1965, was in effect until June 1, 1968. Thecontractsatbothmillsprovided for life insurance,sicknessandaccidentinsurance,andhospitalizationinsurance.At theBareMill the employer paid the entirecost of theinsurance(although this cost was, of course,considered as one of the fringe benefits to the employeesand hence was included in determining the cost of the"wage package"in bargaining),and at the Locks Mill theCompany paid 60 percent of the premium, and deductedthe remaining 40 percent from each employee'swages.From time to time the premiums would fluctuate up ordown as various factors (suchas insuranceexperience orage of employees) would fluctuate. On these occasions theCompany would change the amount it deducted fromwages, raisingor lowering it by 40 percent of the change'For convenience the two Internationals and their locals are sometimesreferred to herein as the Papermakers and the Pulp and Sulphite Workers,respectively.174 NLRB No. 71 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDinthepremium.'When such changes occurred, theCompany would post a notice at the Locks Mill informingthe employees of the change in deduction and of thereason for the change.Although the two collective-bargaining agreements wereentirely separate and distinct, the Company for some timeprior to the summer of 1967 (the period immediatelyinvolved in this case) had made a single contract with theAetna Insurance Company covering the employees at bothplants, including` also the clerical employees who were notin either bargaining unit. The employees at the Locks Millwere aware of this fact.In the negotiations which culminated in the 1965-1968contract at the Locks Mill, one of the Unions jointlyrepresenting the employees at that plant had made someeffort to have the Company change from Aetna to anotherinsurance carrier. The Union's insistence on this was atleast one of the causes of a brief strike in 1965, but theCompany told the Union that the Company preferred toput "all their insurance eggs in one basket, a biggergroup, it was cheaper . . . the impact wasn't so great."Eventually the strike ended with the Union's agreeing tocontinue the insurance program with Aetna, with certainincreased insurance benefits to be added" during the life ofthe contract on August 1, 1966, and August 1, 1967.These benefits necessitated increased premiums, of whichthe Company paid 60 percent, and deducted the remainderfrom the employees' paychecks, pursuant to notices postedas described above.B. The Bare Mill Change in Insurance and its Impacton the Locks MillIn the 'course of negotiations for a new contract at theBareMillinthesummer of 1967,2 the unionrepresentativesatthatplant,ledbyRobertNeff,international representative of the United Papermakersand Paperworkers, pointed out that the nonclericalemployees at that plant could get substantially greaterhospitalization insurance at no increase in premium iftheir unit was separated from the rest of the plant forpurposesofhospitalizationinsurance.The primarymotivation for the demand for separate hospitalizationcoverage appears to have been the Union's realization atthe Bare Mill that the inclusion of the Bare Mill clericalemployees (many of whom were elderly) in the sameinsurance unit caused the production workers to "carry"part of the cost of the clericals. However, the Locks Millproduction employees had also been benefiting from beingincluded in the same hospitalization policy with the BareMill production employees, in that theinsuranceclaims oftheLocksMill group were in excess, relative to theirshare of the premium, of the claims of theBareMillproduction employees.The Company agreed with the Union representing theBareMillproductionemployeestoplacetheirhospitalization insurance in a separate group from theremainder of the Company's employees, which remainderconsisted of the clerical employees at theBareMill andall the employees at the Locks Mill. As the company andunion negotiators in Pennsylvania must have been aware,the necessary result of this change, which was effectivewith the new contract at theBareMill on August 1, 1967,was to raise the premium for the hospitalization insuranceat the Locks Mill. At, the same time, as noted above,TAll dates subsequently referred to are to the year 1967 unless otherwiseindicated.certain improved benefits, necessitating a higher premium,went into effect at the Locks Mill. On July 31 theCompany posted a notice at the Locks Mill reading inpart as follows:EffectiveAugust 1, 1967, the following rates will beapplicable to the mill hourly employees for their shareof premium for Aetna group insurance coverage. Thischange is due to increase in daily hospitalization andother benefits.There followed a list of rates showing the past and futuredeductions for various classes of employees 3 Although thenotice recited that the increase was caused by changes inbenefits, approximately half of the increase was caused bythe elimination of theBareMill production employeesfrom the hospitalization coverage. The average amount ofthe increased deduction attributable to that cause $1 29per month per employee.Asked to explain why the notice posted on the bulletinboard reflected only one, rather than both, of the reasonsfortheincreaseddeductions,CompanyPersonnelManager Charles Ehlke testified that at the time heposted the notice he had not received written confirmationfrom theBareMill. I regard the "explanation"as lameand unconvincing because if Ehlke was sufficiently certainto include theratebased on the Bare Mill changes, hemust have been equally certain of thereason,or, to put itin other terms, if he needed confirmation before statingthe reason, he needed the same confirmation for inclusionof the new rate. In the light of what I regard as Ehlke'sequivocation in the matter. I credit the testimony ofMichaelCourtney,presidentofLocal144oftheInternationalBrotherhood of Pulp, Sulphite and PaperMillWorkers, that when Ehlke gave him a copy of thenoticeon July 31, Ehlke did not tell him that thewithdrawal of theBareMill group was one of thereasonsfor the increase. In thus declining to credit Ehlke'stestimony as to his alleged statement to Courtney, I alsodo not credit Ehlke's testimony that on July 31 heapprised Ervin Marquardt, then president of Local 264 oftheUnitedPapermakers and Paperworkers, that thechange at the Bare Mill was part of the reason for theincreased deductions at the Locks Mill. Marquardt sincethat-date has been promoted to a salaried position outsidethe bargainingunit anddid not testify, but Vice PresidentSchroeder of the same local testified that he did not knowof the Bare Mill withdrawal untila meetingon August 24,whenMarquardt asked Ehlke "how come the largeincreaseon our insurance premium . . . and it was statedat that meeting that they at Bare had withdrawn from ourplant "Moreover, Schroeder testified that he discussedthe increase "quite thoroughly" with Marquardt betweenJuly31andAugust24.Also,thePapermakersInternational representative testified thatMarquardt inmid-August 1967 discussed the increase in premium butdid not mention the change in coverage at the Bare Mill.On the entire record, therefore, I credit Courtney andSchroeder, and I find, contrary to Ehlke's testimony, thathe did not tell Courtney or Marquardt on July 31, 1967,that theBareMill action had occurred or how it affectedthe Locks Mill premises.''These new rates were first reflected in paychecks distributed August 10,but counsel for the Company somewhat overstates the matter when in hisbrief he uses the latter date as that on which the rate raise"was actuallyput into effect."'1appreciate that technically Ehlke's version of his conversation withMarquardt is undented But seeN L R.B v Howell Chevrolet Co,204F.2d 79, 86 (C.A 9), affd 346U S. 482 Marquardt,as noted, was notcalled as a witness COMBINED PAPER MILLS485C. TheDiscussions Between the Locks Mill Unionsand the Company Concerning the Insurance ChangeAs just noted, the Company when it announced theincreased deductions concealed the fact that the change atthe Bare Mill was in part responsible for the increase.According to Ehlke, atameetingonAugust 8 withrepresentatives of Local 144 of the Pulp and SulphiteWorkers, Courtney asked why the increase was so high,and Ehlke replied that the increased hospitalization andother changes plus "the fact that` the Bare union hadnegotiated out of its own group" accounted for theincrease.According to Ehlke, several other subjects werediscussed at this meeting. Courtney did not recall themeeting and testified that he did not know at any timeduring the month of August of any reason for the increasein premium other than the reason stated in the Company'snotice of July 31. Courtney's version derives some supportfrom the testimony of Cluberton, the Internationalrepresentative servingCourtney's local, for Clubertontestified to a conversation with Courtney in mid-August atwhich time the latter stated that the rate increase seemedexcessivebutcouldgiveno explanation save "badexperience and improved benefits " Cluberton's lack ofknowledge at that timeisinturn confirmed by thetestimony of Windorff, International representative of thePapermakers servicing the Locks Mill, who testified to aconversationwithCluberton betweenmid-August andAugust 24, at which time neither he not Cluberton knewthat theBareMill group had left the insurance plan.Under all the circumstances, I find that Courtney did notlearn from Ehlke on August 8 that part of the reason forthe rate increase was the change at theBareMill. It maybe that Ehlke adverted to the matter and that Courtneydid not understand the impact of Ehlke's remarks. In anyevent, even assuming that Ehlke did state the facts on thatoccasion, this was, of course, after the effectuation of theincreased premium, and Ehlke did not purport to be"bargaining" about the matter.On August 24 Ehlke met with representatives of Local264 of the Papermakers on a grievance unrelated to theinsurance situation, but at that meeting the Union raisedthe insurance matter and Ehlke stated that the withdrawalof the Bare Mill group was a factor in the increase.On September 12 the Company and committeesrepresenting the two Unions were guests of the AetnaInsuranceCompany at a dinner in Little Chute,Wisconsin. At this dinner the Aetna representative, oneChaney, was the principal speaker, and Ehike, who wasalso present, had little to say. Chaney explained to hisassembled guests that the insurance experience at theLocksMill was very bad compared to that at the BareMill, and that for this reason the Bare Mill Union hadbargainedforwithdrawalfrom the overall group.Cluberton testified that some of the men at the meetingprotested loudly and vigorously, "accusing the Companyof a sellout" and of acting illegally, although Clubertonhimself stated at the meeting that the Company had beenunder a duty to bargain with theBareMill unit overinsurance.The meeting broke up in what Clubertondescribed,withWindorff s concurrence, as a "rowdy"fashion.The following day, but pursuant to arrangements madebetween the Company and the Locks Mill Unions beforethe dinner meeting of September 12, the Company metjointly with representatives of both Unions to discuss thesituation.At this meeting Cluberton asked Ehlke "Whatdo you intend to do about this insurance problem?" Ehlkethought a minute and then replied: "Nothing." Themeeting did, however, result in the Unions receiving, forthe first time, accurate information as to the amount ofthe increased premium attributable to the separation oftheBareMill group.As noted above, the amountaveraged $1.29 per month per man. The Unions advisedtheCompany of their intention to file an unfair laborpractice charge; the charge was filed October 10.After filing the charge, the Unions also invoked thegrievance procedure under the existing contract, whichprovided for several stages of discussion, culminating inarbitration.On November 10, the parties met for thefourth step in the grievance procedure (the first step toinvolveInternationalrepresentatives),andClubertonasked Company President Vogt, "Now, have you changedyour mind on this insurance problem." Vogt said, "No,"and Cluberton was ready to adjourn, butWindorffprolonged the meeting and (to quote Cluberton) they"proceeded to talk out the problem once again." Duringthe discussion Vogt said the matter was out of his hands,and rested with the board of directors in Chicago.Cluberton a few days later telephoned one Fisher, thechairman of the board, in Chicago, and asked if the unionrepresentatives could talk to him about the insuranceproblem. To quote Cluberton's account of his effort:"Well," he says, "I think you should have thoughtabout this before you filed the charge with the Board."He says, "No, we'll let this thing take its course." Hesays, "If this thing wasn't laying on the table," he says,"maybe we could talk about it." I didn't pursue whathe meant or anything. I says, "All right. Well, thankyou,Mr. Fisher," and that closed the conversation.The grievance was not pursued beyond the fourth step andwas never taken to arbitrationD. Concluding FindingsThe simple proposition urged in support of thecomplaint is that the Company without notice to orbargainingwith the Locks Mill employees,' 'statutoryrepresentativechanged the "base" upon" which theirinsurance premium was computed, thereby increasing theamount deducted from their wages, and thusprima facieisguilty of unilateral action violative of "Section 8(a)(5)and (1) of the Act. Cf.N.L.R.B. v. Scam InstrumentCorp ,394 F.2d 884 (C.A. 7). To this' contention theCompany interposes several defenses too which we nowturn.1.The Company contends that the matter could havebeen handled by the arbitration machinery set up in thecontract,and that the Board should" as a matter ofdiscretion stay its hand and leave the parties to theircontractualmachinery.The Board, of course, is notrequired to defer to arbitration but sometimes chooses todo so. The instant case possesses sdme of the featureswhich might lead the Board to defer, in that the issue liesinnarrow compass, carries little if any implication tonationallaborpolicy,andarisesbetweenpartiesapparently enjoying a reasonably harmonious relationship.On the other hand, the critical facts are not in dispute andthe issue is solely whethera legalobligation exists underthe statute which the Board administers. The contractbetween the Company and the Locks Mill Unions recitesthat the function of the arbitration - board provided forthereunder"shallbetointerpretandapplythis 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDAgreement However, this Board shall have no power toadd to or subtract from or modify and extend any of theterms of this Agreement...." The right here asserted byGeneral Counsel and the Locks Mill Unions grows out ofthe statute, not the contract. I see no more reason for theBoard to defer to potential arbitration in this case than inany other case in which during the life of a contract anemployer engages in allegedly unilateral action. If theemployer'sactioncontravenesstatutoryrights,anyarbitration decision exculpating him would be in the teethof the statute. If the case turned on factual disputes, theBoard might be warranted in deferring to arbitration, buton the instant record I see no compelling reason for theBoard to do so. SeeUnit Drop Forge Division Eaton Yale& Towne, Inc.,171NLRB No.73; Scam. supra.s2.The Company contends that it satisfied anyobligation it had under the statute by its discussions withunionrepresentativesinAugust,September,and'thereafterconcerning the reasons for the change inpremium The unilateral action was taken and announcedbefore the Company apprised the Unions of the basis foritsaction, and the lack of any bargaining over the matteris :only emphasized by the posting of a deliberately falseandmisleading notice Subsequent discussions would notcure the taint if the original action violated the duty tobargain. Cf.Stark Ceramics, Inc. v.N.L.R.B.,375 F.2d262^205, 206 (C.A. 6), enfg. 155 NLRB 1258, 1265,balling that a Company's "after-the-fact offer to explainits inilateral action does not cure the violation."3.The Company relies heavily on the fact that thechange at Bare Mill was initiated by an InternationalrepresentativeofthePapermakers, that the sameInterinationaland its Local Union at Locks Mill arechargeablewith knowledge of the change and of itsnecessary impact on the premiums at Locks Mill, and thatthe failure to request bargaining there constitutes a waiverof the right to bargain. The parties have stipulated and thetestimony establishes that in point of fact none of theunion rep,(esentatives serving the Locks Mill, including theInternational representative of the Papermakers, knew ofthe proposals at theBareMill (Ehlke, the companyrepresentative, knew of them, for he participated in theBareMill negotiations), but the Company argues thatconstructivenoticeissufficient,and that it couldreasonably assume that the proposal by one Internationalrepresentative', of the Papermakers was acquiesced in byanother in a ,different geographic area So far as thenotice to the other Union at Locks Mill is concerned, theCompany argues that the two Unions cooperated inadministering the contract, and that knowledge imputableto one is equally imputable to the other. (A question fromtheTrialExaminer elicited the answer that the twoUnions in Wisconsin do cooperate and freely exchangedata of common'poncern.)The issue appears to be novel, and able counsel havenot unearthed authorities controlling on the point. So faras the "joint bargaining" feature is concerned, it wouldseem to me that notice to one of the joint representativeswas legally sufficient notice to allWhen two unions act asa joint bargaining representative they constitute a single"labororganization"forpurposesof the Act. SeeNL.R.B. v. National Truck Rental Co.,239 F.2d 422,425 (C.A.D.C ). The realities of industrial life, however,militate against the Company's contention that knowledgeof one international representative of the Papermakers inPennsylvania constitutes notice to another representativeor to the entity in Wisconsin. Certainly the Companywould not concede that an unlawful threat uttered to sucha representative in Pennsylvania warranted remedial reliefat theWisconsin plant on the theory that the employeesthere would be sure to learn of it. The very fact that theCompany in its July 31 notice to the Locks Millemployeesconcealed the fact that the BareMillwithdrawal was a major cause of the change in thepremium deduction itself suggests that the Companybelieved the employees to be ignorant of the Bare Millchange and hoped to keep them so. If a duty to bargainexisted at all (a matter discussed below), it encompassedthe duty to give notice and opportunity for bargaining.Such a statutory obligation should not be administered orapplied in a grudging manner, for it arises out of a beliefthat the exchange of information can help avoid industrialstrife.Itherefore reject the technical contention that,assumingthe Company was under a duty to give notice tothe Locks Mill Unions, it complied with that duty or wasabsolved therefrom because of the knowledge of thePapermakers International in Pennsylvania that thechange in insurance carriers it requested would have anadverse affect on the premiums charged in Wisconsin.'4.Finally, the Company contends that the change inpremiums at the Locks Mill was no different from otherchanges in premiums effected there from time to time astheinsurancebenefitschangedortheinsurance"experience" factor resulted in an increase or decrease ofrates, and that just as these changes were passed on to theemployees, with the Company paying 60 percent and theemployees the balance, so the changein rate onAugust 1,1967,couldbepassedonwithoutpriornoticeorbargaining.General Counsel concedes that the normalchanges in premiums, which resulted from factors beyondtheCompany's control, could be passed on to theemployees without furtherbargaining.He argues for acontrary conclusion here because the change in premiumisdirectlyattributabletotheCompany's action inagreeing with theBareMill employees to take them outof the insurance group.The initial reaction to this problem, it seems to me, isto view the matter as simply a rate change which theemployer can pass on to the employees as he did otherchanges in premiums. Further reflection suggests that thiseasy answer springs in part from the relatively minorimpact of this particular change in the premium. If, forexample, the defection of the Pennsylvania group hadcausedan increase in the rate so great as to beprohibitive, the initial reactionmight well be that theemployer beforeagreeingto a change which so affectedtheWisconsin group should afford their representativeactual notice and an opportunity to be heard. The sourceof the difficulty lies in the hybrid character of thecontracts and units: what are ostensibly two separatebargaining units were, for the limited purpose of insurancecoverage,asinglemultiplantunit.Moreover, this'Over half of the Company's able brierisdevoted to this issue, and itwould be a pityif so admirable a discussion of the conflicting authoritiesshould reach no larger audience.Hopefully, counsel will find time tofashion it into a law review article or a piece for a labor law publication.So far as Iam concerned,;however, itisonly proper to note that amongthemost persuasive statements in the brief are quotations from tworecently overruledtrial examiners and a dissenting Board member'It should also be noted in support of this conclusion that so far as thePennsylvania representative of the Papermakers was aware,the Companymight have been absorbing the premiums in Wisconsin as it did inPennsylvaniaAlso the Pennsylvania representative was not chargeablewithknowledge that the Company was not advising the Wisconsinrepresentative of the matter COMBINED PAPER MILLS487single-unit aspect of the insurance coverage had beeninsisted on by the employer at the time the Locks Millcontract was renewed in 1965. To be sure the Companywas under a duty to bargain with the Bare Mill Unionconcerning the continued coverage of the Pennsylvaniaemployees under the single insurance carrier. But by thesame tokennamely that the nature of the insurancecarrier was a mandatory subject of bargaining - a changein the carrier or in the nature of the unit served by thecarrier was equally a mandatory subject of bargaining forthe Locks Mill. I conclude, therefore, that the employerbefore reaching agreement with the Bare Mill Unionshould have given notice and opportunity for bargainingto the Locks Mill representativeThis is not to say, of course, that the Company had tosecure the consent of the Locks Mill unit before makingthe change at the other mill. The Company's obligationwas to notify the Locks Mill representatives and to hearingood faith whatever views they may have chosen toexpress. Certainly, the situation was rife with possibilitiesfor adjustment. The Locks Mill representative might haveurged the Company to adhere to the existing situationuntil the following summer when the contracts at bothmillswould be up for renegotiation. The Locks Millpeople could also have taken the position that if the BareMill production employees were to be under separatecoverage, the Locks Mill production unit should also besevered rather than having to bear the share of thepremium attributable to the salaried clerical employees atboth the mills without whom (so the record suggests) thepremiums would have been lower. This is not intended toexhaust the possibilities of adjustment but only to pointout that the duty to notify and afford opportunity forbargaining is far from empty and is more thana proformarequirement.The Company errs in equating the situation to apremium adjustment imposed by the insurance carrierbecause of factors beyond the Company's control. TheCompany although it did not initiate the change incoverage so far as the Bare Mill employees wereconcerned did initiate it with the insurance carrier. But fortheCompany's agreeing with the Bare Mill Union, thechange would not have occurred at the Locks Mill. Thesituation is no different from one in which one union at aplant requests a change in working hours, and thecompany by acceding thereto necessarily affects the hoursof other employees represented by another union. Its dutytobargain with the first union in that case does notoverride or mitigate its duty to bargain with the second.Undoubtedly the result here reached can lead todifficulties in hard cases. If, for example, the Companyhad shut down the Bare Mill, this would also have led toa premium increase at the Locks Mill. It may seemabsurd to say that in such a case bargaining at the LocksMill is required before the Company acts. Conversely,opening of a new mill and extending insurance coverage tothe employees there could affect the premiums at thepreexistingmillsBut these examples serve merely toillustrate that where the employer's motivation in takingcertain action is so compelling the probability is that hewill adhere to his resolve after notice and opportunity forbargainingThe important element is that the bargainingrepresentativeof the affected employees must not beignored or by-passed. No harm is done, and much goodmay be accomplished, by the collective bargaining, andeven if the net result be unchanged, the act of extendingthe opportunity for good-faith bargaining contributes tostable labor relations and industrial peace. Contrast thesituation here, where the ignoring of the representativeand the posting of a false and misleading notice led to a"rowdy"meeting,tobitteraccusationsagainst theCompany, and to this litigationCONCLUSIONS OF LAWBy taking action with respect to its Bare Millemployees which directly affected the insurance premiumsof its Locks Mill employees without giving the statutoryrepresentativeof the latter notice or opportunity forbargaining, the Company engaged in an unfair laborpracticeaffectingcommerce within the meaning ofSections 8(a)(1) and (5) and 2(6) and (7) of the Act.THE REMEDYI shall recommend an order directing that the Companycease and desist from its unfair labor practice, and I notethat at the time of the hearing the two mills were stillsubject to the same insurance carrier on all insuranceexcept hospitalization, so that such an order may have,some practical significance. I shall not recommend thatthe Company reimburse the employees for the increase inpremium attributable to the defection of the Bare MillunitAs noted, the average cost was $1.29 per man permonth commencing August 1, 1967. As the Locks Millcontract expired June 1, 1968, the entire situation as itthen stood was subject to collective bargaining. I wouldthereforenot compute the liability at the most asextending for more than 10 months, or an average of$12.90 per employee. The brief filed on behalf of theCharging Parties claims only this limited amount. Thismay not bede minimis,but it certainly approaches if itdoes not reach that somewhat elusive mark. Moreover,the reasonable probability is that good-faith bargainingwould not have prevented the Company from agreeing tothe severance of the Bare Mill group, and it is alsoprobable that at least some of the increased cost wouldhave been carried by the Locks Mill employees. I havepreviously expressed my criticism of the Company for itsposting of a false notice, but I must add that all partiesaretobecensuredforinvokingthe 1ponderous,time-consuming, machinery of the Board and perhaps ofthe Federal appellate judiciary to resolve so essentiallysmall a matter as this, particularly at a time when a newcontract was being negotiated I do not believe it willeffectuate the policies of the Act to require monetarypayments here, and I note that the Company itself derivedno financial benefit from its transgression.Ialsobelieve it would not be in the interest ofindustrial peace to require a conventional notice posting inthiscase.Cf.Curtiss-WrightCorp.,'145NLRB 152,157-158, enfd. 347 F.2d 61 (C.A 3). As noted, the partieshaveenjoyedcontractualrelationsand the instantproblem, in my judgment, should have been resolved innegotiations for the contract to become effective June 1,1968 If no exceptions are filed to this decision, this willitself indicate that harmonious relations continue. If, ontheotherhand,exceptionsarefiled,theinstantcontroversywillbe stale long before an order of theBoard, to say nothing of a court decree, would eventuatein the posting of a notice. In lieu of"a notice, therefore, Ishall recommend that the Company write letters to theCharging Parties reciting that it will not henceforwardengage in the conduct here found violative of the Act. TheUnions receiving this letter may, if they are so advised,post it on their bulletin boards or otherwise circulate it 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDamong their members.Accordingly,upontheforegoingfinding,andconclusions and upon the entire record,Irecommend,pursuant to Section10(c)of the Act,issuance of thefollowing:ORDERRespondent Combined Paper Mills, Inc., its officers,agents, successors, and assigns, shall.1.Ceaseand desist from changing the unit ofemployees covered by its insurance contract with itsinsurance carrier if such change affects the premiumemployees pay for the insurance provided for in itscontract with the statutory bargaining representative of itsproduction employees at the Locks Mill without givingsaid statutory bargaining representative notice and anopportunity to bargain over any such comtemplatedchange.2Take the following action necessary to effectuate thepolicies of the Act.(a)Write to each of the labor organizations whichjointly represent its Locks Mill production employees thefollowing letter to be signed by a responsible officer orsupervisor of the Company:"Pursuant to the provisions of the National LaborRelations Act, as amended, we hereby advise you that wewill not in the future change the unit of employees coveredby our contract with our insurance carrier, if such changeaffects the premiums to be paid for insurance providedunder our contract with your labor organization withoutgiving your labor organization notice and an opportunityto bargain over such change."(b)Notify the Regional Director for Region 30, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.''In the event that this Order is adopted by the Board,this provision shallbe modified to read, "Notify said Regional Director,inwriting, within 10days from the date of this Order, what steps the Respondent has taken tocomply herewith."